ORDER
PER CURIAM
Corey A. Wiggins (“Wiggins”) appeals from the motion court’s denial of his amended Rule 24.035 motion following an evidentiary hearing. Wiggins pled guilty to one count of second-degree murder and one count of armed criminal action. In his sole point on appeal, Wiggins argues that the motion court clearly erred in denying his ineffective-assistanee-of-counsel claim because he offered credible evidence showing that plea counsel failed to advise him about presenting a voluntary-manslaughter defense at trial.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).